ON PETITION FOR REHEARING
PER CURIAM.
On February 25, 1975, our opinion was filed in this cause. Thereafter, petition for rehearing was filed by appellant calling attention to § R 8(b) of the insurance policy which provides as follows:
“(b) No claim for benefit provided by this policy as a result of disability commencing after two (2) years from the policy date hereof shall be reduced or denied on the ground that a disease or physical condition, not excluded from coverage by name or specific description, which caused or contributed to the disability which had existed prior to the effective date of this policy.”
Appellant contends in the petition for rehearing that appellee does not have the right to contest the claim for additional benefits under the policy on the basis that a disease or physical condition, not excluded from coverage by name or specific description, which caused or contributed to the disability had existed prior to the effective date of the policy.
The petition for rehearing assumes a new ground or position from that taken in the original argument and briefs upon which this cause was submitted and is, therefore, in violation of Rule 3.14, F.R. App.P. Further, we are unable to determine that this contention was made in the trial court. In spite of the violation of the aforesaid rule, however, in the interest of justice, we temporarily remand this cause to the trial court for its consideration of appellant’s contention and its determination of whether or not its final summary judgment should or should not be modified.
Upon the trial judge’s entry of a supplemental order in this cause, it is directed that the Clerk of the Circuit Court, First Judicial Circuit of Florida, forward a certified copy of same to this court. The parties hereto will be allowed 10 days from the filing in the circuit court of the trial judge’s supplemental order within which to each file a supplemental brief. Thereafter, this court will make such further ruling on the petition for rehearing as it may deem appropriate.
BOYER, Acting C. J., and McCORD and JOHNSON, JJ., concur.